Appellant was indicted for the unlawful possession of intoxicating liquors. The testimony shows that, under authority of a search warrant, there was found in appellant's home in a locked trunk thirty-three half-pints of whisky and sixteen pints of wine. This evidence created *Page 646 
for the State a prima facie case as against appellant, for he is, in legal contemplation, the responsible head of the house and in control of the premises. Wylie v. State, 151 Miss. 897,119 So. 825; Garland v. State, 165 Miss. 136, 146 So. 637. And where intoxicating liquor is found on the premises of which the defendant is in possession and control a rebuttable presumption of fact arises that it was in his possession. 33 C.J. 744; State v. Arrigoni, 119 Wn. 358, 205 P. 7, 27 A.L.R. 310; State v. Kichinko, 122 Wn. 251, 210 P. 364; State v. Dropolski, 100 Vt. 259,136 A. 835; Morgan v. State, 62 Ga. App. 493,8 S.E.2d 694.
Appellant's testimony to rebut the prima facie case to this end was substantially as follows: That he had been absent from his home at Lena about three weeks prior to the discovery of the liquors; that he had not been at his home in the meantime, and that the liquors were not his and that he knew nothing about them. He offered also witnesses who testified to his good character, sobriety, and law observance. Against this testimony the jury had before them the fact that he had left the town of Quitman, where he had been working during the period, and went to the town of Tchula and back, with such inferences as they cared to draw from the accessibility of the town of Lena as an intermediate point along the normal route of travel; that he had been in the town of Lena for at least an hour before he was served with the search warrant; that the house and the trunk which contained the liquors were locked, and that the house was opened to the officers by the key of appellant. It is not clear how access to the locked trunk was procured, although there is no evidence that it was forcibly opened. After granting access to this home, appellant left without seeking to satisfy any curiosity as to the result of the search. His family consisted of his wife and a daughter and three stepchildren, two of whom were boys fifteen and eighteen years old. One of the daughters was shown to be employed in another town. The testimony reveals *Page 647 
that his wife operated a café and slept at least a part of the time there. The testimony is silent as to who occupied the house while he was away, or whether it was occupied at all. No member of the family testified, and the rebuttal of the prima facie case rested solely in defendant's denial, the evidence tending to show non-accessibility to the home, and his good character. The ownership of the liquors was not an issue.
The assignments of error include the contention that the verdict of the jury was contrary to the overwhelming weight of the testimony, and that defendant's motion for new trial was overruled. Although the burden of proof was upon the State, the jury were free to consider whether the prima facie case, made by the discovery of the liquors in a home to which access was procured by appellant's key and in a locked trunk therein which was not shown to be under the key of another, had been overturned. Their verdict sustained the inferences which such possession authorized, and we are unwilling to displace their judgment by a contrary view. Other assignments of error are without merit.
Affirmed.